FILED
                            NOT FOR PUBLICATION                              MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KYLE ROBERT CHEZA,                               No. 14-16488

               Plaintiff - Appellant,            D.C. No. 3:14-cv-02078-VC

  v.
                                                 MEMORANDUM*
ARIADNE J. SYMONS, Judge, Superior
Court of California, County of Santa Cruz;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Kyle Robert Cheza appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal constitutional and state law

claims based on his criminal sentence. We have jurisdiction under 28 U.S.C. §

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may

affirm on any basis supported by the record. Hartmann v. Cal. Dep’t of Corr. &

Rehab., 707 F.3d 1114, 1121 (9th Cir. 2013). We affirm.

      Dismissal of Cheza’s claims against the state court judge and the district

attorney was proper because these defendants are immune from liability for

damages under § 1983. See Waggy v. Spokane County Wash., 594 F.3d 707, 710

(9th Cir. 2010) (a state prosecutor has immunity from liability under § 1983 in

pursuing a criminal prosecution); Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir.

2006) (judge did not act in “clear absence of all jurisdiction” in modifying

defendant’s sentence and was entitled to judicial immunity).

      Dismissal of Cheza’s claims against the public defender was proper because

public defenders are not state actors and thus not subject to liability under § 1983.

See Miranda v. Clark County, Nev., 319 F.3d 465, 468 (9th Cir. 2003) (en banc) (a

public defender is not a state actor under § 1983).

      Dismissal of Cheza’s claims against the probation officer was proper

because Cheza failed to state facts sufficient to show that the probation officer’s

alleged misconduct caused his injuries. See Leer v. Murphy, 844 F.2d 628, 633


                                           2                                    14-16488
(9th Cir. 1988) (the causation analysis under § 1983 is “individualized and

focus[es] on the duties and responsibilities of . . . [the] individual defendant whose

acts or omissions are alleged to have caused a constitutional deprivation”).

      We reject Cheza’s contentions that the district court dismissed his action in a

biased and unjust manner, improperly reassigned his case, and did not inform him

of the deadline to file his notice of appeal.

      Cheza’s requests for punitive damages, costs, and fines, and the restoration

of his driver’s license, as set forth in his opening brief, are denied.

      AFFIRMED.




                                            3                                   14-16488